Title: Fast Day Proclamation, 6 March 1799
From: Adams, John
To: 


BY THE PRESIDENT Of the United States of America.A Proclamation.
6 March 1799

As no truth is more clearly taught in the volume of inspiration, nor any more fully demonstrated by the experience of all ages, than that a deep sense and a due acknowledgment of the governing providence of a Supreme Being and of the accountableness of men to Him as the searcher of hearts and righteous distributor of rewards and punishments, are conducive, equally, to the happiness and rectitude of individuals and to the well being of communities; as it is, also, most reasonable in itself, that men who are made capable of social acts and relations, who owe their improvements to the social state, and who derive their enjoyments from it, should, as a society, make their acknowledgments of dependance and obligation to Him who hath endued them with these capacities, and elevated them in the scale of existence, by these distinctions; as it is, likewise, a plain dictate of duty, and a strong sentiment of nature, that in circumstances of great urgency and seasons of imminent danger, earnest and particular supplications should be made to Him who is able to defend or to destroy; as, moreover, the most precious interests of the people of the United States are still held in jeopardy, by the hostile designs and insidious arts of a foreign nation, as well as by the dissemination among them of those principles subversive of the foundations of all religious, moral and social obligations, that have produced incalculable mischief and misery in other countries; and as, in fine, the observance of special seasons for public religious solemnities, is happily calculated to avert the evils which we ought to deprecate, and to excite to the performance of the duties which we ought to discharge,—by calling and fixing the attention of the people at large to the momentous truths already recited, by affording opportunity to teach and inculcate them, by animating devotion and giving to it the character of a national act:—For these reasons, I have thought proper to recommend, and I do hereby recommend accordingly, that Thursday, the 25th day of April next, be observed, throughout the United States of America, as a day of solemn humiliation, fasting and prayer—That the citizens, on that day, abstaining as far as may be from their secular occupations, devote the time to the sacred duties of religion, in public and in private: That they call to mind our numerous offences against the most High GOD, confess them before him with the sincerest penitence, implore his pardoning mercy, through the great Mediator and Redeemer, for our past transgressions, and that, through the grace of his Holy Spirit, we may be disposed and enabled to yield a more suitable obedience to his righteous requisitions in time to come: That he would interpose to arrest the progress of that impiety and licentiousness in principle and practice, so offensive to himself and so ruinous to mankind: That he would make us deeply sensible that “righteousness exalteth a nation, but that sin is the reproach of any people”: That he would turn us from our transgressions and turn his displeasure from us: That he would withhold us from unreasonable discontent,—from disunion, faction, sedition and insurrection: That he would preserve our country from the desolating sword: That he would save our cities and towns from a repetition of those awful pestilential visitations under which they have lately suffered so severely, and that the health of our inhabitants, generally, may be precious in his sight: That he would favour us with fruitful seasons, and so bless the labors of the husbandman as that there may be food in abundance for man and beast: That he would prosper our commerce, manufactures, and fisheries and give success to the people in all their lawful industry and enterprize: That he would smile on our colleges, academies, schools and seminaries of learning, and make them nurseries of sound science, morals and religion: That he would bless all magistrates from the highest to the lowest, give them the true spirit of their station, make them a terror to evil doers and a praise to them that do well: That he would preside over the councils of the nation at this critical period, enlighten them to a just discernment of the public interest, and save them from mistake, division and discord: That he would succeed our preparations for defence, and bless our armaments by land and by sea: That he would put an end to the effusion of human blood, and the accumulation of human misery, among the contending nations of the earth, by disposing them to justice, to equity, to benevolence and to peace: And that he would extend the blessings of knowledge, of true liberty, and of pure and undefiled religion, throughout the world.
And I do, also, recommend that with these acts of humiliation, penitence and prayer, fervent thanksgiving to the author of all good be united, for the countless favors which he is still continuing to the people of the United States, and which render their condition as a nation eminently happy, when compared with the lot of others.
Given under my hand and the seal of the United States of America, at the city of Philadelphia, this sixth day of March in the year of our Lord one thousand seven hundred and ninety-nine and of the Independence of the said States the twenty-third.

John Adams.By the President,Timothy Pickering,Secretary of State